Case 1:20-cv-08786-GHW Document 9 Filed 10/26/20 Page 1 oP&S: 05/03/2019
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : Tour
#100 Broad st

NY, NY 10004
212) 943-0100

 

04/28/2019 05/03/2019

 

 

 

 

 

Shipped Amont Payment

04/28 Sunday 0.00 0.00
04/29 Monday 4041.70 0.00
04/30 Tuesday 2918.90 0.00
05/01 Wednesday 3307.70 0.00
05/02 Thursday 3155.90 0.00
05/03 Friday 2603.20 16081.40

Shipped Total 16027.40 Paid Total 16081.40

Delivery Charge 0.00 Credit Memo

Credit 0.00 SSSSSSs=5=
tate rend ioata Date +/- Qty Item Price Amount
Sub-Total (+) 16,027.40 = -H------------------------------------- == --
Prev.Balance(+) 142,982.00 No credit has been recorded
Payment 16,081.40

Current Balance 142,928.00

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 142,928.00
ist Week 16,027.40 Received Amount (- )
2nd Week 0.00 This Week Balance
3rd Week & Over 126,900.60 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 9_Filednb0/2669R7-Rage 2 Of 28... san 438- 1053
INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329394

#100 Broad st

NY, NY 10004 Date 04/29/2019
Item Type Origin QTY Price Amount Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] BEETS 25LB LBAG CAN 1 14.00 14.00
GRANNY SMITH 80 USA 2 38.00 76.00 | PEPPER GREEN GR USA 2 14.00 28.00
GALA APPLE 80 USA 1 35.00 35.00] PEPPER RED RED USA 3 26.00 78.00
SEEDLESS GREEN GR USA 1 42.00 42.00 | YELLOW PEPPER YELL USA 2 15.00 30.00
SEEDLESS RED RED USA 1 24.00 24.00] JALAPINO JALPN HOL 1 16.00 16.00
PEACH COUNT Cc USA 0 0.00 0.00 | CUCUMBER CUM MEX 2 17.00 34.00
NECTARINE CALI g USA 1 20.00 20.00] SQUASH YELLOW YEL MEX 1 15.00 15.00
PLUM BLACK 1 & USA 1 22.00 22.00] WATERCRESS BEw MEX 1 19.00 19.00
KIWI LOOSE LLOO USA 1 20.00 20.00] GARLIC JAR JBOX USA 1 30.00 30.00
WATERMELON SEED USA 2 44.00 88.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
CANTALOUP Cc USA 1 20.00 20.00] MUSH SPECIAL 10SP USA 4 17.50 70.00
HONEY DEW Cc USA 1 12.00 12.00} PORTABELLA MUS M PO#2 USA 2 9.50 19.00
JUICE ORANGE 100 USA 3 19.00 57.00] YAM #1 YAM USA 1 22.00 22.00
SUNKIST ORANGE 56 USA 3 32.00 £96.00]! EGcPLANT c USA 1 16.00 16.00
LEMON SK SK/L USA 1 30.00 30.00] EGGPLANT TTaALraNn ITAL USA 1 20.00 20.00
STRAWBERRY CAL USA 8 8.00 64.00 | POTATO IDAHO 90 USA 2 23.00 46.00
RASPBERRY A USA 8 23.00 184.00| CARROT LOOSE LOOSE USA 2 22.00 44,00
BLUEBERRY A USA 8 18.00 144.00] ONION sPaANTSH SPI USA 2 18.00 36.00
BLACKBERRY A USA 4 11.00 44.00] ONION RED RD-J USA 2 19.00 # £38.00
AVOCADO HASS# RIPE MEX 8 45.00 360.00] PINE GOLDEN GOL USA 5 17.00 85.00
PAPAYA RED RIPE RIPE MEX 2 26.00 52.00 | BANANA BNA ECU 3 16.00 48.00
MANGO RIPE M/RIP MEX 20 8.00 160.00] PLANTAIN YELLOW cS ECU 1 25.00 25.06
LIME 48 MEX 1 15.00 15.00] MESCLUN SALAD MESC USA 16 7.00 112.00
TOMATO #1 5X6 USA 2 12.00 24.00] CELERY CHOP Box USA 1 56.00 56.00
TOMATO PLUM Cc MEX 2: 13,00 26.00 | EGG EX/LOOSE EXLOO USA 7 18.50 129.50
TOMATO GRAPE R USA 4 10.00 40.00] EGG BROWN/cT BR/CT USA 1 30.00 30.00
TOMATO GRAPE YE USA 1 19.00 19.00 | YUKON A Box Y ABO USA 1 34.00 34.00
TOMATILLO ORG MEX 1 11.00 11.00 | SCALLION KING USA 2 13.00 26.00
LETTUCE , ICEBERG A USA 1 18.00 18.00
ROMAINE CA-A USA 4 18.00 72.00
CABBAGE GR GR USA 1 15.00 15.00
CAULIFLOWER Cc USA 1 25.00 25.00
FLOWER ORCHID 100 USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 4 15.00 £60.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 25.00 75.00
CELERY c USA 2 72.00 144.00
SPINACH BUSH USA 2 14.00 28.00 Total Boxes: 209.0
SPINACH BABY BA/SP USA 10 6.50 65.00 Delivery $§ 271.70
GREEN LEAF GR USA 1 18.00 18.00
GREEN KALE KALE USA 4 15.00 60.00 Shipment 4,041.70
STRINGBEAN BEAN USA Ll 27:00 27.00 | ---~----------------------------+----------+.--
ENDIVES A USA 1 14.00 14.00
BRUSSEL SP LOOSE USA 1 59.00 59.00 Cash Receipt:
SHALLOT JAR/5LB SJ#5 USA 1 9.50 9.50 | ------~--------------------------+------------
BABY ARRUGULA B/AR USA 8 10.50 84.00
PARSLEY PLAIN FULL USA 1 26.00 26.00 Signature
CILANTRO c USA 1 15.00 15.00
Printed on Oct 12, 2020 *ekek* Balance : 142,982.00

The perishable agricultural commodities listed on this invoice are sold subj
commodities act, 1930(7 U.S.C, 499(E)(C) 1
products derived from these commodities and any receivables or proceed from the sale of the

ect to the statutory trust authorized by section 5(c) of the perishable agricultural
). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
se commodities until full payment is recieved.
 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 9 Fil®dnb0/2663R7-age 3 Of 25... 347)438-1053
INVOICE
Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329417
#100 Broad st
NY, NY 10004 Date 04/30/2019
Item Type Origin QTY Price Amount Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 38.00 76.00] POTATO RED A BOX BOX A USA 1 22.00 22.00
GALA APPLE 80 USA 1 36.00 36.00 | CARROT LOOSE LOOSE USA 1 22:00 22.00
STAR RUBY Cc USA 1 28.00 28.00] ONION SPANISH SPI USA 2 18.00 36.00
SEEDLESS GREEN GR USA 1 38.00 38.00] ONION RED RD-J USA 2 19.00 38.00
SEEDLESS RED RED USA 1 24.00 24.00 | TOFU s USA 1 13.50 13.50
HONEY DEW Cc USA 1 12.00 12.00] PINE GOLDEN GOL USA 4 17.00 68.00
JUICE ORANGE 100 USA 3 19.00 57.00 | BANANA BNA ECU 3 16.00 48.00
SUNKIST ORANGE 56 USA 2 32.00 64.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
LEMON SK SK/L USA 1 30.00 30.00] EGG EX/LOOSE EXLOO USA 7 18.50 129.50
STRAWBERRY CAL USA 10 8.00 80.00] SCALLION KING USA 2 13.00 26.00
RASPBERRY A USA 4 23.00 92.00
BLUEBERRY A USA 4 10.00 £40.00
AVOCADO HASS# RIPE MEX 8 44.00 352.00
PAPAYA BIG BOX RED MEX 1 27.00 27.00
MANGO RIPE M/RIP MEX 10 7.50 75.00
TOMATO #1 5X6 USA 3 1200 36.00
TOMATO PLUM c MEX 2 13.00 26.00
TOMATO CHERRY Cc USA 1 21.00 11.00
TOMATO GRAPE R USA 2 10.00 20.00
LETTUCE . ICEBERG A USA 1 18.00 18.00
ROMAINE CA-A USA 4 19.00 76.00
CABBAGE RED RED USA 1 26.00 26.00
CAULIFLOWER Cc USA 2 28.00 56.00
BROCCOLI CROWN CROW USA 3 14.00 £42.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 22.00 66.00
SPINACH BUSH USA 2 14.00 28.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN KALE KALE USA 5 15.00 75.00
SNOWPEA A USA 1 16.00 16.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 59.00 59.00
RADICCIO.. RD/CO USA 1 11.00 11.00
MINT A USA 1 14.00 14.00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA B/AR USA 6 10.50 63.00
BEETS 25LB LBAG CAN 1 14.00 14.00
PEPPER GREEN GR USA 2 13.00 26.00 Total Boxes: 163.0
PEPPER RED RED USA 2 29.00 58.00| Delivery $ 211.90
YELLOW PEPPER YELL USA 2 15.00 30.00
CUCUMBER CUM MEX 1 17.00 17.00] Shipment 2,918.90
SQUASH GREEN GR USA 1 14.00 14.00] -----------------------------~~~----~---+-------
SQUASH YELLOW YEL MEX 1 16.00 16.00
GARLIC JAR JBOX USA 1 30.00 30.00 Cash Receipt:
MUSHROOM WASH 10LB USA Ll 17300 17.00 | -----------------------------------~----------
MUSH SPECIAL 10SP USA & i750 70.00
PORTABELLA MUS M PO#2 USA 6 9.50 57.00 Signature
POTATO IDAHO 90 USA 2 23.00 46.00
Printed on Oct 12, 2020 *****% Balance ; 147,023.70

The perishable agricultural commodities listed on this inv
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller o
products derived from these commodities and any receiv

ables or proceed from the sale of these commodities until full payment is recieved.

oice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
f these commodities retains a trust claim over these commodities, all inventories of food or other
K&S

Case 1:20-cv-08786-GHW Document 9 Filténb0/266337-byage 4 of 25...
INVOICE

347)438-1053

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329487
#100 Broad st
NY, NY 10004 Date 05/01/2019
Item Type Origin QTY Price Amount Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 35.00 70.00 | SHANGHAI BOKCHOY SH/BK USA 1 23.00 23.00
STAR RUBY e USA 1 30.00 30.00 | GINGER c30 USA 1 20.00 20.00
SEEDLESS RED RED USA 1 24.00 24.00 | MUSHROOM WASH 10LB USA 4 17.00 68.00
NECTARINE CALI c USA 0 0.00 0.00 | MUSH SPECIAL 108P USA 4 17.50 70.00
WATERMELON SEED USA 2 41.00 82.00 | PORTABELLA MUS M PO#2 USA 3 9.50 28.50
HONEY DEW Cc USA 1 12.00 12.00 | EGGPLANT CG USA 1 14.00 14.00
JUICE ORANGE 100 USA 3 19.00 57.00 | POTATO IDAHO 90 USA 2 23.00 46.00
SUNKIST ORANGE 56 USA 2 32.00 64.00 | CARROT LOOSE LOOSE USA 2 22.00 44.00
STRAWBERRY CAL USA 8 7.00 56.00 | ONION SPANISH SPI USA 2 L700 34.00
RASPBERRY A USA 4 23.00 92.00 | ONION RED RD-J USA 2 19.00 38.00
BLUEBERRY A USA 6 18.00 108.00] PINE GOLDEN GOL USA 2 1,00 34.00
BLACKBERRY A USA 3 10.00 30.00] BANANA BNA ECU 3 16.00 48.00
AVOCADO HASS# RIPE MEX 7 44.00 308.00] MESCLUN SALAD MESC USA 20 7.00 140.00
PAPAYA RED RIPE RIPE MEX 1 25.00 25.00 | EGG EX/LOOSE EXLOO USA 6 18.50 111.00
MANGO RIPE M/RIP MEX 20 6.50 130.00] SCALLION KING USA 1 13.00 13.00
TOMATO #1 5X6 USA 2 12.00 24.00
TOMATO PLUM Cc MEX 2 13.00 26.00
TOMATO CHERRY c USA 1 14.00 14.00
TOMATO GRAPE R USA 3 10.00 30.00
TOMATO GRAPE YE USA L, 27,00 17.00
ROMAINE CA-A USA 4 19.00 76.00
CAULIFLOWER Cc USA 1 32.00 32.00
FLOWER ORCHID 100 USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 3 15.00 45.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 4 22.00 88.00
CELERY c USA 1 61.00 61.00
SPINACH BUSH USA 1 14.00 14.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN LEAF GR USA 1 18.00 18.00
GREEN COLLARD COALD USA 1 14.00 14.00
GREEN KALE KALE USA 4 15.00 60.00
STRINGBEAN BEAN USA 1 27.00 27.00
SUGAR SNAPEA SNAP PER 1 32.00 32.00
ALFALFA CUP USA i 22.00 12.00
BRUSSEL SP LOOSE USA 2 65.00 130.00
SHALLOT JAR/5LB SJ#5 USA 1 9.50 9.50
BASIL A USA 1 20.00 20.00 Total Boxes: 184.0
BABY ARRUGULA B/AR USA 7 10.50 73.50 Delivery $ 239.20
BEETS 25LB LBAG CAN 1 14.00 14.00
PEPPER GREEN GR USA 2 15.00 30.00 Shipment 3,307.70
PEPPER RED RED USA 3 29.00 87.00 | --------------------------~-----------------~.-
YELLOW PEPPER YELL USA 2 15.00 30.00
JALAPINO JALPN HOL 1 18.00 18.00 Cash Receipt:
CUCUMBER CUM MEX 3 18.00 54.00 | ------------ nn == 5 ----
SQUASH GREEN GR USA 1 10.00 10.00
SQUASH YELLOW YEL MEX 1 15.00 15.00 Signature
GARLIC JAR JBOX USA i 20.00 30.00
Printed on Oct 12, 2020 *#ekkk* Balance : 149,942.60

The perishable agricultural commodities listed on this inv

commodities act, 1930(7 U.S.C, 499(E)(C)). The sell

products derived from these commodities and any re

oice are sold subject to the statutory trust authorized by section 3(¢) of the perishable agricultural
er of these commodities retains a trust claim over these commodities, all inventories of food or other
ceivables or proceed from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

K&S§ Case 1:20-cv-08786-GHW Document 9 Filtinb0/2463R7-Rage 5 Of 25... sanasg. 1053
INVOICE

ShipTo; # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329569

#100 Broad st

NY, NY 10004 Date 05/02/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00 | POTATO IDAHO 90 USA 2 22.00 44.00
STAR RUBY Cc USA 1 30.00 30.00] POTATO RED A BOX BOX A USA 1 22.00 22.00
SEEDLESS RED RED USA 1 25.00 25.00 | CARROT LOOSE LOOSE USA 2 22.00 44.00
KIWI LOOSE LLOO USA 1 20.00 20.00 | ONION SPANISH SPI USA 2 17.00 34.00
WATERMELON SEED USA 1 40.00 40.00] ONION RED RD-J USA 2 19.00 38.00
CANTALOUP c USA 1 20.00 20.00] PINE GOLDEN GOL USA 5 17.00 85.00
HONEY DEW Cc USA 1 12.00 12.00 | BANANA BNA. ECU 3 16.00 48.00
JUICE ORANGE 100 USA 2 19.00 38.00 | PLANTAIN YELLOW c ECU 1 25.00 25.00
SUNKIST ORANGE 56 USA 3 32.00 96.00 | MESCLUN SALAD MESC USA 16 7.00 112.00
LEMON SK SK/L USA 1 30.00 30.00 | EGG EX/LOOSE EXLOO USA 7 18.50 129.50
STRAWBERRY CAL USA 8 8.00 64.00| HERBS ROSEMARY ROSE CHL i Te5O 250
RASPBERRY A USA 5 20.00 100.00] HERBS THYME THYM CHL 1 7.50 18
BLUEBERRY A USA 5 13.00 65.00 | SCALLION KING USA 1 13.00 13.00
AVOCADO HASS# RIPE MEX 8 45.00 360.00
PAPAYA RED RIPE RIPE MEX 2 25.300 25.00
MANGO RIPE M/RIP MEX 15 6.50 97.50
TOMATO #1 5X6 USA 2 12.00 24.00
TOMATO PLUM Cc MEX 2 13.00 26.00
TOMATO CHERRY Cc USA 1 14.00 14.00
TOMATO GRAPE R USA 4 10.00 40.00
TOMATO GRAPE YE USA 1 17.00 17.00
LETTUCE . ICEBERG A USA 1 17.00 17.00
ROMAINE CA-A USA 4 19.00 76.00
CABBAGE GR GR USA 1 14.00 14.00
CAULIFLOWER C USA 1 38.00 38.00
BROCCOLI CROWN CROW USA 4 16.00 64.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 26.00 78.00
CELERY Cc USA 1 61.00 61.00
SPINACH BUSH USA 1 14.00 14.00
SPINACH BABY BA/SP USA 14 6.50 91.00
GREEN KALE KALE USA 2 15.00 30.00
STRINGBEAN BEAN USA 1 27.00 27.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 68.00 68.00
RADICCIO. . RD/CO USA 1 11.00 11.00
BABY ARRUGULA B/AR USA 12 10.50 126,00
CILANTRO ic USA 1 23.00 23.00 Total Boxes: 178.0
BEETS 25LB LBAG CAN 1 13.00 13.00 Delivery $ 231.40
PEPPER GREEN GR USA 2 16.00 32.00
PEPPER RED RED USA 3 29.00 87.00 Shipment 3,,155..90
YELLOW PEPPER YELL USA 2 15.00 30.00 | ------~------~~---~--------------------~--------
CUCUMBER CUM MEX 2 18.00 36.00
SQUASH GREEN GR USA 1 10.00 10.00] Cash Receipt:
GARLIC JAR JBOX USA 1 30.00 30.00 | ---------------------------------~-----------.
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 4 17.50 70.00 Signature
PORTABELLA MUS M POo#2 USA i 9.50 9.50
Printed on Oct 12, 2020 *e#kkkee Balance : 153,250.30

products derived from th

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other

ese commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW_ Document 9 Filetdrk0/266317-Brage 6 Of 2B... 347)438-1053

 

 

 

 

 

 

 

INVOICE
Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329624
#100 Broad st
NY, NY 10004 Date 05/03/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 35.00 35.00 | ONION RED RD-J USA 1 19.00 19.00
STAR RUBY Cc USA 1 30.00 30.00] PINE GOLDEN GOL USA 4 17.00 68.00
SEEDLESS GREEN GR USA 1 45.00 45.00] BANANA BNA ECU 3 16.00 48.00
SEEDLESS RED RED USA 1 24.00 24.00] MESCLUN SALAD MESC USA 10 7.00 70.00
NECTARINE CALI c USA 1 20.00 20.00] EGG EX/LOOSE EXLOO USA 6 18.50 111.00
WATERMELON SEED USA 1 40.00 40.00 | MONEY PICK uP $$$ 0 0.00 0.00
HONEY DEW Cc USA 1 12.00 12.00 | SCALLION KING USA 2 13.00 26.00
JUICE ORANGE 100 USA 4 19.00 76.00
SUNKIST ORANGE 56 USA 3 382,00 96.00
LEMON SK SK/L USA 1 30.00 30.00
STRAWBERRY CAL USA 6 8.00 48.00
RASPBERRY A USA 5 20.00 100.00
BLUEBERRY A USA 5 14.00 70.00
BLACKBERRY A USA 3 9.00 27.00
AVOCADO HASS# RIPE MEX 6 45.00 270.00
PAPAYA RED RIPE RIPE MEX 2 26.00 52.00
MANGO RIPE M/RIP MEX 8 6.50 52.00
TOMATO #1 5X6 USA 3 22.00 36.00
TOMATO CHERRY Cc USA 1 14.00 14.00
TOMATO GRAPE R USA 2 12.00 24.00
ROMAINE CA-A USA 1 19.00 19.00
CAULIFLOWER Cc USA 1 40.00 40.00
FLOWER ORCHID 100 USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 4 14.00 56.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 28.00 84.00
SPINACH BUSH USA 1 13.00 13.00
SPINACH BABY BA/SP USA 8 6.50 52.00
FREES ITA FR/IT USA 1 15.00 15.00
BRUSSEL SP LOOSE USA 2 70.00 140.00
SHALLOT JAR/5LB SJ#5 USA 1 9.50 9.50
BASIL A USA 1 21.00 21.00
BABY ARRUGULA B/AR USA 4 11.00 44.00
PARSLEY PLAIN FULL USA 1 24.00 24.00
CILANTRO Cc USA 1 21.00 21.00
PEPPER GREEN GR USA 1 14.00 14.00
PEPPER RED RED USA 2 28.00 56.00
YELLOW PEPPER YELL USA 2 18.00 36.00 Total Boxes: 134.0
JALAPINO JALPN HOL 1 19.00 19.00 Delivery $ 174.20
CUCUMBER CUM MEX 1 18.00 18.00
SQUASH GREEN GR USA 1 11.00 11.00 Shipment 2,603.20
SQUASH YELLOW YEL MEX 1 15.00 15.00 | -------------------------~---~--------------.-
MUSHROOM WASH 10LB USA 1 17.00 17.00
MUSH SPECIAL 10SP USA 3 17.50 52.50 Cash Receipt:
PORTABELLA MUS M PO#2 USA 2 9.50 19.00 | ~--------~--------~-------------------------+--
POTATO IDAHO 90 USA 3 22.00 66.00
CARROT LOOSE LOOSE USA 1 22.00 22.00 Signature
ONION SPANISH SPI USA 1 16.00 16.00
Printed on Oct 12, 2020 *¥ee*x* Balance : 156,406.20

The perishable agricultural commodities listed on this invoice
commodities act, 1930(7 U.S.C, 499

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
Case 1:20-cv-08786-GHW Document9 Filed 10/26/20 Page 7 Of Re - 05/10/2019
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone ; 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : To:
#100 Broad st

NY, NY 10004
212) 943-0100

 

05/05/2019 05/10/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
05/05 Sunday 0.00 0.00
05/06 Monday 3863.60 0.00
05/07 Tuesday 3328.90 0.00
05/08 Wednesday 3358.60 0.00
05/09 Thursday 3411.70 0.00
05/10 Friday 2219.30 15737.10
Shipped Total 16182.10 Paid Total 15737416
Delivery Charge 0.00 Credit Memo
Credit 0.00
Settee Date +/- Qty Item Price Amount
Sub-Total Ct) T6;T82.10 tt
Prev.Balance(+) 142,928.00 05/06 + 1 necta cr-21.3 0.00 0.00
Payment LS, Ta te10 Credit Total 0.00
Current Balance 143,373.00
AR Aging Report Current Balance 143,373.00
Ist Week 16,182.10 Received Amount (- )
2nd Week 290.30 This Week Balance
3rd Week & Over 126,900.60 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold Subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW Document 9 Fikednd0/264?@7-Rage 8 Of 2Bx- 347)438-1053

 

 

 

 

 

 

 

 

INVOICE

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329721

#100 Broad st

NY, NY 10004 Date 05/06/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] BEETS 25LB LBAG CAN 1 13.00 13.00
GRANNY SMITH 80 USA 2 35.00 70.00 | PEPPER GREEN GR USA 2 19.00 38.00
GALA APPLE 80 USA 1. 36.00 36.00 | PEPPER RED RED USA 3 28.00 84.00
STAR RUBY cE USA 1 32.00 32.00] YELLOW PEPPER YELL USA 2 19.00 38.00
SEEDLESS RED RED USA 1 24.00 24.00 | CUCUMBER CUM MEX 2 20.00 40.00
PEACH COUNT c USA 0 0.00 0.00 | SQUASH GREEN GR USA 1 13.00 13.00
PLUM BLACK 1 e USA 1 23.00 23.00] GARLIC JAR JBOX USA 1 30.00 30.00
KIWI LOOSE LLOO USA 1 20.00 20.00 | SHANGHAI BOKCHOY SH/BK USA 1 19.00 19.00
WATERMELON SEED USA 1 36.00 36.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
CANTALOUP Cc USA 1 21.00 21.00] MUSH SPECIAL 10SP USA 4 17.50 70.00
JUICE ORANGE 100 USA 3 19.00 57.00] PORTABELLA MUS M POo#2 USA 2 9.50 19.00
SUNKIST ORANGE 56 USA 3 32.00 96.00] YAM #1 YAM USA 1 18.00 18.00
STRAWBERRY CAL USA 10 7.00 70.00} EGGPLANT ITALIAN ITAL USA 1 20.00 20.00
RASPBERRY A USA 8 20.00 160.00] POTATO IDAHO 90 USA 2 22.00 44.00
BLUEBERRY A USA 8 23.00 184.00] POTATO RED A BOX BOX A USA 1 22.00 22.00
BLACKBERRY A USA 4 10.00 40.00] CARROT LOOSE LOOSE USA 1 22.00 22.00
AVOCADO HASS# RIPE MEX 8 43.00 344.00] ONION SPANISH SPI USA 2 16.00 32.00
PAPAYA RED RIPE RIPE MEX 2 26.00 52.00] ONION RED RD-J USA 2 19.00 38.00
MANGO RIPE M/RIP MEX 20 6.50 130.00] PINE GOLDEN GOL USA 5 17.00 85.00
LIME 48 MEX 1 13.00 13.00 | BANANA BNA ECU 3 16.00 48.00
TOMATO #1 5X6 USA 2 13.00 26.00 |} MESCLUN SALAD MESC USA 16 7.00 112.00
TOMATO PLUM Cc MEX 2 14.00 28.00 | CELERY CHOP BOX USA 1 56.00 56.00
TOMATO CHERRY Cc USA 1 15.00 15.00 | EGG EX/LOOSE EXLOO USA 7 17.00 119.00
TOMATO GRAPE R USA 3 13.00 39.00] YUKON A BOx Y ABO USA 1 35.00 35.00
TOMATO GRAPE YE USA 1 17.00 17.00 | SCALLION KING USA 2 13.00 26.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 4 18.00 72.00
CABBAGE GR GR USA 1, +£5.00 15.00
FLOWER ORCHID 100 USA 0 0.00 0.00
BROCCOLI CROWN CROW USA 4 18.00 72.00
RABE ANDY USA 2 40.00 80.00
ASPARAGUS LG USA 3 26.00 78.00
CELERY c USA 2 61.00 122.00
SPINACH BUSH USA 2 16.00 32.00
SPINACH BABY BA/SP USA 12 6.50 78.00 Credit : 21.30
GREEN LEAF GR USA 1 17.00 17.00
GREEN COLLARD COALD USA 1 15.00 15.00
GREEN KALE KALE USA 4 15.00 60.00 Total Boxes: 208.0
STRINGBEAN BEAN USA 1 29.00 29.00 Delivery 5 : 270.40
SNOWPEA A USA 1 17.00 17.00
ALFALFA CUP USA 1 12.00 12.00 Shipment : 3,863.60
BRUSSEL SP LOOSE USA 1 71.00 71.00 | -----------------------------------~~---~-------
SHALLOT JAR/5LB SJ#5 USA 1 9.50 9.50
MINT A USA 1 14.00 14.00 Cash Receipt:
BASIL A USA 1 20.00 20.00 | ------------------------------------~-----~---
BABY ARRUGULA B/AR USA 10 10.50 105.00
PARSLEY PLAIN FULL USA 1 24.00 24.00 Signature
CILANTRO c USA 1 18.00 18.00
Printed on Oct 12, 2020 *eekek* Balance : 142,928.00

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

K&S§ Case 1:20-cv-08786-GHW Document 9 Filed Q/2ABR7Rage 9 Of 28... 347438-1053
INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329746

#100 Broad st

NY, NY 10004 Date 05/07/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] GARLIC JAR JBOX USA 1 32.00 32.00
GRANNY SMITH 80 USA 2 35.00 70.00 | MUSHROOM WASH 10LB USA i 217.00 17.00
GALA APPLE 80 USA 1 36.00 36.00] MUSH SPECIAL 10SP USA 3 17.50 £52.50
STAR RUBY iG USA 1 30.00 30.00| PORTABELLA MUS M Po#2 USA 3 9.50 28.50
SEEDLESS GREEN GR USA 1 45.00 45.00] EGGPLANT ITALIAN ITAL USA 1 18.00 18.00
SEEDLESS RED RED USA 1 24.00 24.00] Potato rpaHo 90 USA 2 22.00 44.00
NECTARINE CALI c USA 1 28.00 28.00] CARROT LoosE LOOSE USA 2 22.00 £44.00
WATERMELON SEED USA 1 36.00 36.00] ONION SPANISH SPI USA 2 16.00 32.00
HONEY DEW c USA 1 12.00 12.00] ONION RED RD-J USA 2 19.00 38.00
JUICE ORANGE 100 USA 5 19.00 95.00] PINE GOLDEN GOL USA 3 17.00 # £51.00
SUNKIST ORANGE 56 USA 5 32.00 160.00] BANANA BNA ECU 3 16.00 £48.00
LEMON SK SK/L USA 1 30.00 30.00 | CALABAZA c USA 1 21.00 21.00
STRAWBERRY CAL USA 7 7.00 49.00] MESCLUN SALAD MESC USA 16 7.00 112.00
RASPBERRY A USA 4 20.00 80.00] EGG EX/LOOSE EXLOO USA 6 17.00 102.00
BLUEBERRY A USA 4 21.00 84.00] HERBS ROSEMARY ROSE CHL 1 - 7.50 7.50
BLACKBERRY A USA 2 10.00 20.00] HERBS THYME THYM CHL 1 7.50 7.50
AVOCADO HASS# RIPE MEX 8 43.00 344.00] SCALLION KING USA 3 13.00 39.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00
MANGO RIPE M/RIP MEX 10 7.50 75.00
TOMATO #1 5X6 USA 3 13.00 £39.00
TOMATO PLUM Cc MEX 2 13.00 £26.00
TOMATO GRAPE R USA 1 14.00 14.00
ROMAINE CA-A USA 4 18.00 72.00
CABBAGE GR GR USA 1 15.00 15.00
CAULIFLOWER Cc USA 1 -57,00 57.00
FLOWER ORCHID 100 USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 30.00 90.00
SPINACH BUSH USA 1 16.00 16.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN KALE KALE USA 4 15.00 60.00
FREES ITA FR/IT USA 1 15.00 15.00
FRENCH BEAN FREN USA 1 11.00 11.00
ENDIVES A USA 1 14.00 14.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 74.00 148.00
RADICCIO.. RD/CO USA IL 17:00 11.00 Total Boxes: 173.0
BABY ARRUGULA B/AR USA 8 10.50 84.00 Delivery §$ 224.90
CILANTRO c USA 1 18.00 18.00
BEETS 25LB LBAG CAN 1 13.00 13.00] Shipment 3,328.90
PEPPER GREEN GR USA 1 21.00 21.00 | ------------------------~----------------------
PEPPER RED RED USA 2 28.00 56.00
YELLOW PEPPER YELL USA tL: UEP s00 17.00 Cash Receipt:
JALAPINO JALPN HOL 1 20.00 20.00 | ----------------------------------~++---+-- ~~.
CUCUMBER CUM MEX 3 20.00 60.00
SQUASH GREEN GR USA 1 11.00 11.00] Signature
SQUASH YELLOW YEL MEX 1 15.00 15.00
Printed on Oct 12, 2020 *ee4%*%* Balance : 146,791.60

The perishable agricultural commodities listed on this invoice
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of thes
products derived from these commodities and any receivables

are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
¢ commodities retains a trust claim over these commodities, all inventories of food or other
or proceed from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

K&S _Case 1:20-cv-08786-GHW Document 9 Fil@floA0/26/8P67Base 10 of 23, . 547438 1053
INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329816

#100 Broad st

NY, NY 10004 Date 05/08/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 35.00 35.00] SHANGHAI BOKCHOY  SH/BK USA. 1 18.00 18.00
STAR RUBY Cc USA 1 30.00 30.00| moo c USA 1 22.00 22.00
SEEDLESS RED RED USA 1 24.00 24.00] MUSHROOM WASH 10LB USA 1 17.00 17.00
PLUM BLACK 1 Cc USA 1 23.00 23.00] MUSH SPECIAL, 10SP USA 4 17.50 70.00
KIWI LOOSE LLOO USA 1 21.00 21.00] PORTABELLA MUS M PO#2 USA 2 9.50 19.00
CANTALOUP C USA 1 19.00 19.00] YAM #1 YAM USA 1 28.00 18.00
HONEY DEW “ USA 1 12.00 12.00] Potato IDAHO 90 USA 2 22.00 44.00
JUICE ORANGE 100 USA 3 19.00 57.00] POTATO RED A BOX BOXAUSA 1 22.00 22.00
SUNKIST ORANGE 56 USA 2 32.00 64.00] CARROT LOOSE LOOSE USA 1 22.00 22.00
LEMON SK SK/L USA 1 31.00 31.00] ONION sPANTSH SPI USA 2 16.00 32.00
STRAWBERRY CAL USA 8 6.00 48.00] ONION RED RD-J USA 2 19.00 38.00
RASPBERRY A USA 5 17.00 85.00] PINE GOLDEN GOL USA 5 17.00 85.00
BLUEBERRY A USA 3 20.00 60.00 | BANANA BNA ECU 3 16.00 48.00
BLACKBERRY A USA 2 9.00 18.00 | CIDER 1/2G USA 1 25.00 25.00
AVOCADO HASS# RIPE MEX 8 42.00 336.00] MESCLUN SALAD MESC USA 18 7.00 126.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00] EGG EX/LOOSE EXLOO USA 6 17.00 102.00
MANGO RIPE M/RIP MEX 20 7.50 150.00] EGG BROWN/cT BR/CT USA 1 27.00 27.00
TOMATO #1 5X6 USA 3 13.00 39.00] scanLIon KING USA 2 13.00 26.00
TOMATO PLUM c MEX 2 13.00 26.00
TOMATO CHERRY c USA 2 13.00 26.00
TOMATO GRAPE R USA 4 14.00 56.00
TOMATO GRAPE YE USA 1 17.00 17.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 4 18.00 72.00
CABBAGE RED RED USA 1 28.00 28.00
CAULIFLOWER c USA 2 58.00 116.00
BROCCOLI CROWN CROW USA 3 20.00 60.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS Lie USA 3 28.00 84.00
CELERY Cc USA 1 60.00 60.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN COLLARD COALD USA 1 15.00 15.00
GREEN KALE KALE USA 5 15.00 75.00
STRINGBEAN BEAN USA 1 24.00 24.00
BRUSSEL SP LOOSE USA 2 73.00 146.00
RADICCIO.. RD/CO USA 1 11.00 11.00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA B/AR USA 8 10.50 84.00| Total Boxes: 182.0
CILANTRO Cc USA 1 15.00 15.00] Delivery $ 236.60
BEETS 25LB LBAG CAN 1 13.00 13.00
PEPPER GREEN GR USA 1 19.00 19.00] Shipment 3,358.60
PEPPER RED RED USA 2 28.00 56.00 | ---------------------------------~------------
YELLOW PEPPER YELL USA 2 15.00 30.00
JALAPINO JALPN HOL 1 20.00 20.00 Cash Receipt:
CUCUMBER CUM MEX 2 19.00 38.00 | ----------~-------------------------~~------+-
SQUASH GREEN GR USA 1 11.00 11.00
SQUASH YELLOW YEL MEX 1 15.00 15.00] Signature
GARLIC JAR JBOX USA 1 38.00 38.00
Printed on Oct 12, 2020 *ekekke Balance : 150,120.50

The perishable agricultural commodities listed on this invoice are sold sub
commodities act, 1930(7 U.S.C. 499(E)\(C)). The seller of these commodi

products derived from these commodities and any receivables or proceed

i}

ect to the statutory trust authorized by section 5(c) of the perishable agricultural
ties retains a trust claim over these commodities, all inventories of food or other
from the sale of these commodities until full payment is recieved,
K&S

Case 1:20-cv-08786-GHW_ Document 9 Filebi0/26/0067Bage 11 of 25, - 347)438-1053
INVOICE

 

 

 

 

 

 

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329884
#100 Broad st
NY, NY 10004 Date 05/09/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 35.00 70.00 | SQUASH GREEN GR USA 1 11.00 11.00
STAR RUBY Cc USA 1 30.00 30.00] GARLIC JAR JBOX USA 1 42.00 42.00
SEEDLESS GREEN GR USA 1 45.00 45.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
SEEDLESS RED RED USA 1 24.00 24.00 | MUSH SPECIAL 10SP USA 4 17.50 70.00
WATERMELON SEED USA 2 36.00 72.00 | PORTABELLA MUS M PO#2 USA 4 9.50 38.00
CANTALOUP G USA 1 20.00 20.00 | EGGPLANT c USA 1 18.00 18.00
HONEY DEW Cc USA 1 11.00 11.00 | POTATO IDAHO 90 USA 2 22.00 44.00
JUICE ORANGE 100 USA 3 19.00 57.00 | POTATO RED A BOX BOX A USA 1 22.00 22.00
SUNKIST ORANGE 56 USA 3 32.00 96.00 | CARROT LOOSE LOOSE USA 2 22.00 44.00
STRAWBERRY CAL USA 7 5.00 35.00] ONION SPANISH SPI USA 2 16.00 32.00
RASPBERRY A USA 5 14.00 70.00} ONION RED RD-J USA 2 19.00 38.00
BLUEBERRY A USA 4 22.00 88.00] TOFU Ss USA 1 13.50 13.50
BLACKBERRY A USA a 9.00 27.00 | PINE GOLDEN GOL USA 3 17.00 51.00
AVOCADO HASS# RIPE MEX 8 44.00 352.00] BANANA BNA ECU 3 16.00 48.00
MANGO RIPE M/RIP MEX 15 7.50 112.50 | MESCLUN SALAD MESC USA 22 7.00 154.00
TOMATO #1 5X6 USA 2 14,00 28.00 | EGG EX/LOOSE EXLOO USA 6 17.00 102.00
TOMATO PLUM Cc MEX 2 14.00 28.00 | SCALLION KING USA 1 12.00 12.00
TOMATO GRAPE R USA 2 14.00 28.00
TOMATO GRAPE YE USA 1 17.00 17.00
LETTUCE . ICEBERG A USA 1 i7:,00 17.00
ROMAINE CA-A USA 5 18.00 90.00
CABBAGE GR GR USA 1 15.00 15.00
CAULIFLOWER cS USA 1 61.00 61.00
FLOWER ORCHID 100 USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 5 24.00 120.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 31.00 93.00
SPINACH BUSH USA 1 16.00 16.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN LEAF GR USA 1 17.00 17.00
GREEN KALE KALE USA 1 15.00 15.00
STRINGBEAN BEAN USA 1 24.00 24,00
ENDIVES A USA 1 14.00 14.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 70.00 140.00
SHALLOT JAR/S5LB SJ#5 USA 1 9.50 9.50
RADICCIO.. RD/CO USA 1 11.00 11.00
MINT A USA 1 14.00 14.00 Total Boxes: 184.0
BABY ARRUGULA B/AR USA 8 10.50 84.00 Delivery $ 239.20
PARSLEY PLAIN FULL USA 1 35.00 35.00
CILANTRO Cc USA 1 15.00 15.00 Shipment 3,411<70
SWISS CHARD FLA USA 1 14.00 14.00} -------------~---------------------------------
BEETS 25LB LBAG CAN 1 13.00 13.00
PEPPER GREEN GR USA 2 20.00 40.00 Cash Receipt:
PEPPER RED RED USA 3 28.00 84.00 | -------------~---------------------------~--~~-
YELLOW PEPPER YELL USA 2 14.00 28.00
JALAPINO JALPN HOL 1 20.00 20.00 Signature
CUCUMBER CUM MEX 2 18.00 36.00
Printed on Oct 12, 2020 kk#*#*** Balance : 153,479.10

The perishable agricultural commodities listed on this invoice are sold
commodities act, 1930(7 U.S.C, 499(

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

subject to the statutory trust authorized by section 5(c) of the perishable agricultural
E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
K&§

Case 1:20-cv-08786-GHW Document 9 Filekhs.0/26/8%7Rage 12 of 2h. 347)438-1053

 

 

 

 

 

 

 

INVOICE
Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 329969
#100 Broad st
NY, NY 10004 Date 05/10/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 35.00 35.00
SEEDLESS RED RED USA 1 24.00 24.00
PLUM BLACK 1 C USA 1 23.00 23.00
KIWI LOOSE LLOO USA 1 19.00 19.00
WATERMELON SEED USA 2 36.00 72.00
CANTALOUP G USA i 217,00 17.00
HONEY DEW ec USA 1 12.00 12.00
JUICE ORANGE 100 USA 3 19.00 57.00
SUNKIST ORANGE 56 USA 2 32.00 64.00
LEMON SK SK/L USA 1 30.00 30.00
STRAWBERRY CAL USA 7 7.00 49.00
RASPBERRY A USA 5 14.00 70.00
BLUEBERRY A USA 5 21.00 105.00
BLACKBERRY A USA 2 8.00 16.00
AVOCADO HASS# RIPE MEX 4 47.00 188.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00
MANGO RIPE M/RIP MEX 15 7.50 112.50
TOMATO #1 5X6 USA 2 14.00 28.00
TOMATO PLUM c MEX 2 13.00 26.00
TOMATO GRAPE R USA 1 13.00 13.00
ROMAINE CA-A USA 3 18.00 54.00
CAULIFLOWER Cc USA 2 63.00 126.00
BROCCOLI CROWN CROW USA 1 25.00 25.00
ASPARAGUS LG USA 2 30.00 60.00
CELERY Cc USA 1 60.00 60.00
SPINACH BUSH USA 1 16.00 16.00
SPINACH BABY BA/SP USA 4 6.50 26.00
BASIL A USA 1 20.00 20.00
PEPPER GREEN GR USA 1 18.00 18.00
PEPPER RED RED USA 2 28.00 56.00
YELLOW PEPPER YELL USA 1 13.00 13.00
CUCUMBER CUM MEX 1 18.00 18.00
SQUASH GREEN GR USA 1 10.00 10.00
SQUASH YELLOW YEL MEX 1 10.00 10.00
SHANGHAI BOKCHOY SH/BK USA 1 18.00 £18.00
MUSH SPECIAL 10SP USA 2 ay 50 35.00
PORTABELLA MUS M PO#2 USA 2 9.50 19.00
POTATO IDAHO 90 USA 3 22.00 66.00 Total Boxes: 116.0
CARROT LOOSE LOOSE USA 1 22.00 22.00 Delivery § 150.80
ONION SPANISH SPI USA 2 16.00 32.00
ONION RED RD-J USA 1 19.00 19.00 Shipment 2,219.30
PINE GOLDEN GOL USA 5 27.00 85.00 | ----------------------------------------------
BANANA BNA ECU 3 16.00 48.00
PLANTAIN YELLOW ¢ ECU 1 25.00 25.00 Cash Receipt:
MESCLUN SALAD MESC USA 7 7.00 49.00 | ---------------~-~-----=----------------------
EGG EX/LOOSE EXLOO USA 7 17.00 119.00
YUKON A BOX Y ABO USA 1 33.00 33.00 Signature
MONEY PICK UP $$$ 0 860.00 0.00
Printed on Oct 12, 2020 ****** Balance : 156,890.80

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document9 Filed 10/26/20 Page 13 ofAe: 05/17/2019
K&S§S

22-19 160 Street
Whitestone, NY 11357

Telephone: 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : To:
#100 Broad st

NY, NY 10004
212) 943-0100

 

05/12/2019 05/17/2019

 

 

 

 

 

Shipped Amont Payment
05/12 Sunday 0.00 0.00
05/13 Monday 3940.50 0.00
05/14 Tuesday 2943.70 0.00
05/15 Wednesday 3036.90 0.00
05/16 Thursday 3231.50 0.00
05/17 Friday 2826.90 0.00
Shipped Total 1597950 Paid Total 0.00
Delivery Charge 0.00 Credit Memo
Credit 0.00 2 2. 9 Sees
Teen Date +/- Qty Item Price Amount
Sub-Total (+) 15,979.50 = 9 --------------~------------ 2225+
Prev.Balance(+) 143,373.00 05/14 + 1 egg cr-17.8 0.00 0.00
05/15 + 1 rabe cr-41,.3 0.00 0.00
Payment 0.00 (Pete n nan ennonnns-------------------------~-
SSS SOSA eS ee Credit Total 0.00

Current Balance 159,352.50 .§.§ ##ss--s-wseess-suasee—---___-_-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 159,352.50
—
Ist Week 15,979.50 Received Amount (- )
2nd Week 16,182.10 This Week Balance
3rd Week & Over 127,190.90 Received By
Paid By

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

ShipTo: # 1TEB

INVOICE

Case 1:20-cv-08786-GHW Document 9 Fil@@odd/26/2967Bege 14 of ax :

347)438-1053

 

 

 

 

 

 

100 BROAD STREET LLC (ESSEN) Invoice No. 330050
#100 Broad st
NY, NY 10004 Date 05/13/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA & 85500 35.00 | SQUASH GREEN GR USA 1 11.00 11.00
GALA APPLE 80 USA 1 35.00 35.00 | SQUASH YELLOW YEL MEX 1 10.00 10.00
STAR RUBY C USA 1 30.00 30.00 | WATERCRESS B&W MEX 1 19.00 19.00
SEEDLESS GREEN GR USA 1 45.00 45.00] GARLIC JAR JBOX USA 1 46.00 46.00
SEEDLESS RED RED USA 1 24.00 24.00 | GINGER C30 USA 1 20.00 20.00
NECTARINE CALI Cc USA 1 32.00 32.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
PLUM BLACK 1 Cc USA 1 23.00 23.00 | MUSH SPECIAL 10SP USA 4 17.50 70.00
WATERMELON SEED USA 2 36.00 72.00] PORTABELLA MUS M PO#2 USA 3 9.50 28.50
HONEY DEW Cc USA i: 11.00 11.00] YAM #1 YAM USA 1 18.00 18.00
JUICE ORANGE 100 USA 3 19.00 57.00 |} POTATO IDAHO 90 USA 2 22.00 44.00
SUNKIST ORANGE 56 USA 3 32.00 96.00] POTATO RED A BOX BOX A USA 1 22.00 22.00
LEMON SK SK/L USA 1 30.00 30.00] CARROT LOOSE LOOSE USA 2 22.00 44.00
STRAWBERRY CAL USA 10 10.00 100.00] onzIoN SPANISH SPI USA 2 16.00 32.00
RASPBERRY A USA 5 12.00 60.00] ONION RED RD-J USA 1 19.00 19.00
BLUEBERRY A USA 6 20.00 120.00] PINE GOLDEN GOL USA 5 16.00 80.00
BLACKBERRY A USA 3 9.00 27.00] BANANA BNA ECU 3 16.00 48.00
AVOCADO HASS# RIPE MEX 10 54.00 540.00] PLANTAIN YELLOW ce ECU 2 25.00 25.00
PAPAYA RED RIPE RIPE MEX 2 24.00 48.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
MANGO RIPE M/RIP MEX 15 8.00 120.00] EGG EX/LOOSE EXLOO USA 9 16.50 148.50
LIME 48 MEX 1 12.00 12.00 | SCALLION KING USA A 22:06 36.00
TOMATO #1 5X6 USA 2 15.00 30.00
TOMATO PLUM c MEX i 15.00 15.00
TOMATO CHERRY e USA 2 14.00 28.00
TOMATO GRAPE R USA 4 12.00 48.00
TOMATO GRAPE YE USA 1 11.00 11.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 4 18.00 72.00
CABBAGE GR GR USA 1 16.00 16.00
BROCCOLI CROWN CROW USA 4 19.00 76.00
RABE ANDY USA 2 40.00 80.00
ASPARAGUS LG USA 3 30.00 90.00
CELERY Cc USA 2 70.00 140.00
SPINACH BUSH USA 3 16.00 48.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN COLLARD COALD USA 1 14.00 14.00
STRINGBEAN BEAN USA 1 19.00 19.00
SNOWPEA A USA 1 13.00 13.00
ALFALFA CUP USA 1 12.00 12.00 Total Boxes: 195.0
BRUSSEL SP LOOSE USA 2 70.00 140.00 Delivery $ 253.50
BASIL A USA 1 20.00 20.00
BABY ARRUGULA B/AR USA 8 10.50 84.00 Shipment 3,940.50
PARSLEY PLAIN FULL USA 1 35.00 35.00 | ---~-~------------------------------------+----
CILANTRO € USA 2 14.00 28.00
PEPPER GREEN GR USA 2 24.00 48.00 Cash Receipt:
PEPPER RED RED USA 3 28.00 84.00 | --- n-ne no == -----------------
YELLOW PEPPER YELL USA 2 18.00 36.00
JALAPINO JALPN HOL 1 19.00 19.00 Signature
CUCUMBER CUM MEX 2 15.00 30.00
Printed on Oct 12, 2020 *eee%* Balance : 143,373.00

The perishable agricultural commodities listed on this invoice are sol
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these com

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

d subject to the statutory trust authorized by section 5(c) of the perishable agricultural
modities retains a trust claim over these commodities, all inventories of food or other
K&§ Case 1:20-cv-08786-GHW Document 9 FilPKbr0/26/8%57-Bage 15 of BA: 347)438-1053

 

 

 

 

 

INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330073
#100 Broad st
NY, NY 10004 Date 05/14/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] ONION SPANISH SPI USA 2 16.00 32.00
GRANNY SMITH 80 USA 2 35.00 70.00 | ONION RED RD-J USA 2 18.00 36.00
GALA APPLE 80 USA 1 35.00 35.00} PINE GOLDEN GOL USA 3 16.00 48.00
STAR RUBY c USA 1 30.00 30.00 | BANANA BNA ECU 3 16.00 48.00
SEEDLESS RED RED USA 1 24.00 24.00] MESCLUN SALAD MESC USA 10 7.00 70.00
WATERMELON SEED USA 1 36.00 36.00 | EGG EX/LOOSE EXLOO USA 8 16.50 132.00
JUICE ORANGE 100 USA 3 20.00 60.00 | HERBS ROSEMARY ROSE CHL iL 7.50 7.50
SUNKIST ORANGE 56 USA 3 32.00 96.00 | SCALLION KING USA 3 12.00 36.00
STRAWBERRY CAL USA 6 9.00 54.00
RASPBERRY A USA 3 14.00 42.00
BLUEBERRY A USA 2 24.00 48.00
AVOCADO HASS# RIPE MEX 8 54.00 432.00
PAPAYA RED RIPE RIPE MEX 1 24.00 24.00
MANGO RIPE M/RIP MEX 15 7.50 112.50
TOMATO #1 5X6 USA 2 15..00 30.00
TOMATO PLUM c MEX 2 15.00 30.00
TOMATILLO ORG MEX 1 11.00 11.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 4 18.00 72.00
CAULIFLOWER c USA 1 49.00 49.00
FLOWER ORCHID 100 USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 30.00 90.00
SPINACH BUSH USA 1 15.00 15.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN KALE KALE USA 5 15.00 75.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 65.00 1106.00
RADICCIO.. RD/CO USA 1 11.00 11.00
BABY ARRUGULA B/AR USA 6 10.50 63.00
CILANTRO c USA 1 14.00 14.00
BEETS 25LB LBAG CAN 1 13.00 13.00
PEPPER GREEN GR USA 1 22.00 22.00
PEPPER RED RED USA 2 28.00 56.00 Credit : 17.80
YELLOW PEPPER YELL USA di; Sers00 17.00
JALAPINO JALPN HOL 1 19.00 19.00
CUCUMBER CUM MEX 1 15.00 15.00 Total Boxes: 150.0
SQUASH GREEN GR USA 1 11.00 11.00 Delivery $ : 195.00
SQUASH YELLOW YEL MEX 1 10.00 10.00
GARLIC JAR JBOX USA 1 48.00 48.00 Shipment : 2,943.70
MUSHROOM WASH 10LB USA 2 137206 34,00 | ----------------------------------------------
MUSH SPECIAL 10SP USA 4 17.50 70.00
PORTABELLA MUS M PO#2 USA 3 9.50 28.50 Cash Receipt:
EGGPLANT Cc USA 1 18.00 18.00 | ----------------------------------------------
EGGPLANT ITALIAN ITAL USA 1 21.00 21.00
POTATO IDAHO 90 USA 3 22.00 66.00 Signature
CARROT LOOSE LOOSE USA 1 22.00 22.00

 

 

 

rin

ted on Oct 12, 2020

*#e*eke* Balance : 147,313.50

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 9 Fileidnb0/2663f%7-Rage 16 of BR: 347)438-1053

 

 

 

 

 

 

 

 

INVOICE

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330171

#100 Broad st

NY, NY 10004 Date 05/15/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 35.00 35.00] PORTABELLA MUS M PO#2 USA 2 9.50 19.00
STAR RUBY g USA 1 28.00 28.00 | POTATO IDAHO 90 USA 3 22.00 66.00
NECTARINE CALI c USA 0 0.00 0.00} POTATO RED A BOX BOX A USA 1 22.00 22.00
PLUM RED 1 c USA 1 23.00 23.00 | CARROT LOOSE LOOSE USA Li. 22.00 22.00
KIWI LOOSE LLOO USA 1 20.00 20.00] ONION SPANISH SPI USA 2 16.00 32.00
WATERMELON SEED USA 1 36.00 36.00] ONION RED RD-J USA 2 18.00 36.00
CANTALOUP c USA 1 15.00 15.00 | TOFU s USA 1 13.50 13.50
HONEY DEW ec USA 1 11.00 11.00] PINE GOLDEN GOL USA 4 16.00 64.00
SUNKIST ORANGE 56 USA 2 31.00 62.00 | BANANA BNA ECU 3 16.00 48.00
LEMON SK SK/L USA 1 31.00 31.00] MESCLUN SALAD MESC USA 14 7.00 98.00
STRAWBERRY CAL USA 10 10.00 100.00] EGG EX/LOOSE EXLOO USA 7 #16.50 115.50
RASPBERRY A USA 4 18.00 72.00 | YUKON A BOX Y ABO USA 1 33.00 33.00
BLUEBERRY A USA 4 17.00 68.00 | SCALLION KING USA a1 12,60 12.00
BLACKBERRY A USA 3 8.00 24.00
AVOCADO HASS# RIPE MEX 5 53.00 265.00
PAPAYA RED RIPE RIPE MEX 1 24.00 24.00
MANGO RIPE M/RIP MEX 15 7.00 105.00
TOMATO #1 5X6 USA 3 14.00 42.00
TOMATO PLUM Cc MEX 2 14.00 28.00
TOMATO CHERRY c USA 1 15.00 15.00
TOMATO GRAPE R USA 4 12.00 48.00
TOMATILLO ORG MEX 1, 11,00 11.00
ROMAINE CA-A USA 4 18.00 72.00
CABBAGE RED RED USA 1 29.00 29.00
CAULIFLOWER c USA 1 45.00 45.00
BROCCOLI CROWN CROW USA 3 17.00 51.00
RABE ANDY USA 2 40.00 80.00
ASPARAGUS LG USA 3 30.00 90.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN LEAF GR USA 1 15.00 15.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 4 13.00 52.00
STRINGBEAN BEAN USA 1 22.00 22.00
SNOWPEA A USA A sh2'.00 12..00
ALFALFA CUP USA 1 12.00 12.00 Credit : 41.30
BRUSSEL SP LOOSE USA 2 55.00 110.00
BASIL A USA I #21..00 21.00
BABY ARRUGULA B/AR USA 12 10.00 120.00] Total Boxes: 174.0
CILANTRO Cc USA 1 14.00 14.00 Delivery $ : 226.20
BEETS 25LB LBAG CAN 1 13.00 13.00
PEPPER GREEN GR USA 2 24.00 48.00 Shipment : 3,036.90
PEPPER RED RED USA 3 28.00 84.00 | ----------------------------------------------
YELLOW PEPPER YELL USA 2 317.00 34.00
JALAPINO JALPN HOL 1 19.00 19.00 Cash Receipt
CUCUMBER CUM MEX 3 15,00 45:00) | oom eee see eee
SQUASH GREEN GR USA 1 11.00 11.00
GARLIC JAR JBOX USA 1 48.00 48.00 Signature
MUSH SPECIAL 10SP USA 4 17.50 70.00
Printed on Gct 12, 2020 kkkkke Balance : 150,257.20

The perishable agricultural commodities listed on this invoice are sold su

bject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 9 Filenb0/26/3%7Beuge 17 Of PR. 347)438-1053
INVOICE

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330226

#100 Broad st

Ny, NY 1000 Date 05/16/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY B80 USA 1 30.00 30.00] GARLIC JAR JBOX USA 1 50.00 50.00
GRANNY SMITH 80 USA 2 35.00 70.00 | SHANGHAI BOKCHOY SH/BK USA 1 18.00 18.00
SEEDLESS GREEN GR USA 1 52.00 52.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
SEEDLESS RED RED USA 1 24.00 24.00 | MUSH SPECIAL 10SP USA 3 17.50 52.50
NECTARINE CALI Cc USA 0 0.00 0.00 | PORTABELLA MUS M PO#2 USA 2 9.50 19.00
WATERMELON SEED USA 2 36.00 72.00} YAM #1 YAM USA 1 18.00 18.00
CANTALOUP c USA 1 16.00 16.00 | POTATO IDAHO 390 USA 2 22.00 44.00
HONEY DEW c USA t 12.060 12.00 | CARROT LOOSE LOOSE USA 1 22.00 22.00
JUICE ORANGE 100 USA 3 20.00 60.00 | ONION SPANISH SPI USA 2 16.00 32.00
SUNKIST ORANGE 56 USA 2 31.00 62.00 | ONION RED RD-J USA 2 18.00 36.00
LEMON SK SK/L USA 1 31.00 31.00 | PINE GOLDEN GOL USA 3 16.00 48.00
STRAWBERRY CAL USA 10 11.00 110.00] BANANA BNA ECU 2 16.00 32.00
RASPBERRY A USA 6 20.00 120.00] CIDER 1/2G USA 1 27.00 27.00
BLUEBERRY A USA 3 14.00 42.00 | MESCLUN SALAD#1 M/CAL USA 14 7.00 98.00
BLACKBERRY A USA 2 8.00 16.00 | EGG EX/LOOSE EXLOO USA 7 16.50 115.50
AVOCADO HASS c USA 2 55.00 110.00] SCALLION KING USA 2 12.00 24.00
AVOCADO HASS# RIPE MEX 8 56.00 448.00
PAPAYA RED RIPE RIPE MEX 1 24.00 £24.00
MANGO RIPE M/RIP MEX 15 7.00 105.00
TOMATO #1 5X6 USA 2 15.00 30.00
TOMATO PLUM Cc MEX 2 14.00 28.00
TOMATO GRAPE R USA 3 11.00 33°..00
TOMATO GRAPE YE USA 2 14.00 28.00
LETTUCE . ICEBERG A USA 1, 17200 17.00
ROMAINE CA-A USA 3 18.00 £54.00
CABBAGE GR GR USA 1 15.00 15.00
CAULIFLOWER Cc USA 1 38.00 38.00
FLOWER ORCHID 100 USA 1 23.00 23.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 28.00 84.00
CELERY Cc USA 1 74.00 74.00
SPINACH BUSH USA 2 16.00 32.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN LEAF GR USA 1 14.00 14.00
GREEN KALE KALE USA 2 13.00 26.00
STRINGBEAN BEAN USA 1 20.00 20.00
BRUSSEL SP LOOSE USA 1 56.00 56.00 Total Boxes: 160.0
SHALLOT JAR/5LB SJ#5 USA 1 9.50 9.50] Delivery $ : 208.00
MINT A USA 1 14.00 14.00
BASIL A USA 1 21.00 21.00 Shipment 3,231.56
BEETS 25LB LBAG CAN 1 13.00 13.00 | ------ $33 nnn nn nn ee
PEPPER GREEN GR USA 1 26.00 26.00
PEPPER RED RED USA 3 26.00 78.00] Cash Receipt:
YELLOW PEPPER YELL USA 1 16.00 16.00 | --------=---------------=---------=------------
CUCUMBER CUM MEX 2 15.00 30.00
SQUASH GREEN GR USA 1 11.00 11.00] Signature
SQUASH YELLOW YEL MEX 1 10.00 10.00
Printed on Oct 12, 2020 ekkeee Balance : 153,294.10

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 9 File, 10/26/20 Page 18 of 25 sapase-toss
. INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330296
#100 Broad st
N¥, NY 10004 Date 05/17/2019

a See a oni ve ; puee Agent Item Type Origin QTY Price Amount

RANNY - ‘ BANANA Y.G ¥+G ECU 1 16.00 16.00
STAR RUBY C USA 1 28.00 28.00] mesctun SALAD MESC USA 18 7.00 126.00
SEEDLESS GREEN GR USA 1 45.00 45.00] EGG EXx/LOosE EXLOO USA 7 16.50 115.50
PEACH LOOSE c USA 1 28.00 28.00] HERRs ROSEMARY ROSE CHL 1 7.50 7.50
PLUM BLACK 1 c USA 1 23.00 23.00] MONEY PICK UP sss 0 0.00 0.00
WATERMELON SEED USA 1 36.00 36.00 SCALLION KING USA 1 12.00 12.00
JUICE ORANGE 100 USA 2 20.00 40.00
SUNKIST ORANGE 56 USA 1 31.00 31.00
STRAWBERRY CAL USA 6 8.00 48.00
RASPBERRY A USA 5 20.00 100.00
BLUEBERRY A USA 5 16.00 80.00
BLACKBERRY A USA 2 8.00 16.00
AVOCADO HASS ¢ USA 2 60.00 120.00
AVOCADO HASS# RIPE MEX 7 58.00 406.00
PAPAYA BIG BOX RED MEX 1 24.00 24.00
MANGO RIPE M/RIP MEX 10 7.00 70.00
TOMATO #1 5X6 USA 2 15.00 30.00
TOMATO PLUM Cc MEX 1 14.00 14.00
TOMATO GRAPE R USA 1 11.00 11.00
ROMAINE CA-A USA 3 19.00 57.00
CAULIFLOWER c USA 1 36.00 36.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
ASPARAGUS LG USA 2 28.00 56.00
CELERY c USA 1 75.00 75.00
SPINACH BUSH USA 1 15.00 15.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN COLLARD COALD USA 1 14.00 14.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 56.00 112.00
RADICCIO.. RD/CO USA 1 12.00 12.00
BASIL A USA 1 21.00 21.00
PARSLEY PLAIN FULL USA 1 38.00 38.00
PEPPER GREEN GR USA 2 26.00 52.00
PEPPER RED RED USA 2 26.00 52.00
YELLOW PEPPER YELL USA 2 17.00 34.00
CUCUMBER CUM MEX 2 15.00 30.00
SQUASH GREEN GR USA 1 11.00 11.00
SQUASH YELLOW YEL MEX 1 11.00 11.00| Total Boxes: 138.0
GARLIC JAR JBOX USA 1 50.00 50.00] Delivery $ 179.40
MUSH SPECIAL 10SP USA 3 17.50 52.50
PORTABELLA MUS M PO#2 USA 2 9.50 19.00| Shipment 2,826.90
POTATO IDAHO 90 UBB 2 22.00 22.00 | —Saste nemesis erecta een
POTATO RED A BOX BOX A USA 1 22.00 22.00
CARROT LOOSE LOOSE USA 2 22.00 44.00 Cash Receipt:
ONION SPANISH SPI USA 2 16.00 EO) |S SS ae Serene cer mtermrereromcer omarion
ONION RED RD-J USA 2 17.00 34.00

PINE GOLDEN GOL USA 5 16.00 80.00] Signature
BANANA BNA ECU 3 16.00 48.00

Printed on Oct 12, 2020 *¥eeee* Balance : 156,525.60

ities li is invoic j S f thorized by section 5(c) of the perishable agricultural

i icultural mmodities listed on this invoice are sold subject to the statutory trust aw Jan S(¢) of the peri:
comivociiccen 193 0(7 USC. 499(E\(C)). The seller of these commodities retains a trust claim over these commodities. all o pulps ie food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document9 Filed 10/26/20 Page 19 Op¥e- 05/24/2019
K&S

22-19 160 Street
Whitestone, NY 11357

 

Telephone: 71 8)767-2808 Fax: 347)438-1053
Ship To: #ITEB 100 BROAD STREET LLC (ESSEN) From: To:
#100 Broad st
NY, NY 10004 05/19/2019 05/24/2019

212) 943-0100

 

 

 

 

 

Shipped Amont Payment
05/19 Sunday 0.00 0.00
05/20 Monday 3993.40 TTOSS 50)
05/21 Tuesday 4110.70 0.00
05/22 Wednesday 3789.50 0.00
05/23 Thursday 3329.40 0.00
05/24 Friday 3019.40 0.00
Shipped Total 18242.40 Paid Total 17053.50
Delivery Charge 0.00 Credit Memo
Credit 0.00
Stone +--+ Date +/- Oty Item Price Amount
Sub-Total (+) 18,242.40 -=$ 34H 5-5 5 5 ee ee
Prev.Balance(+) 159,352.50 05/22 + 1 Gsqu er-13.3 0.00 0.00
05/23 + 2 avoca cr-122. 0.00 0.00
Payment 17,053.50 0 s#ee ee n------------------------------------~-
Totten nn Credit Total 0.00

Current Balance 160,541.40 = - -$-eee eee enn eee ee eee.

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 160,541.40
NS eens ot
Ist Week 18,242.40 Received Amount (- )
2nd Week 0.00 This Week Balance
3rd Week & Over 142,299.00 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

Case 1:20-cv-08786-GHW Document 9 FileténkQ/267-Rage 20 of 22.
INVOICE

347)438-1053

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330366
#100 Broad st
NY, NY 10004 Date 05/20/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 34.00 34.00 | CUCUMBER CUM MEX 2 14.00 28.00
GALA APPLE 80 USA 1 36.00 36.00 | SQUASH GREEN GR USA L, 22.,.00 12.00
STAR RUBY Cc USA 1 28.00 28.00 | SHANGHAI BOKCHOY SH/BK USA 1 17.00 17.00
SEEDLESS GREEN GR USA 1 45.00 45.00 | GINGER C30 USA 1 19.00 19.00
SEEDLESS RED RED USA 1 24.00 24.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
PEACH LOOSE c USA 1 26.00 26.00 | MUSH SPECIAL 10SP USA 4 17:50 70.00
PLUM BLACK 1 Cc USA 1 22.00 22.00 | PORTABELLA MUS M PO#2 USA 3 9.50 28.50
KIWI LOOSE LLOO USA 1 19.00 19.00 | YAM #1 YAM USA 1 18.00 18.00
WATERMELON SEED USA 2 36.00 72.00) EGGPLANT ITALIAN ITAL USA 1 22.00 22.00
CANTALOUP c USA 1 19.00 19.00] POTATO IDAHO 90 USA 2 22.00 44.00
HONEY DEW CG USA 2 10.00 20.00 | POTATO RED A BOX BOX A USA 1 22.00 22.00
JUICE ORANGE 100 USA 2 19.00 38.00] CARROT LOOSE LOOSE USA 2 22.00 44.00
SUNKIST ORANGE 56 USA 3 31.00 93.00] ONION SPANTSH SPI USA 2 16.00 32.00
LEMON SK SK/L USA 2 32.00 64.00] ONION RED RD-J USA 2 17.00 34.00
STRAWBERRY CAL USA 10 14.00 140.00] PINE GOLDEN GOL USA 5 15.00 75.00
RASPBERRY A USA 7 21.00 147.00] BANANA BNA ECU 3 16.00 48.00
BLUEBERRY A USA 5 16.00 80.00] PLANTAIN YELLOW c ECU 1 25.00 25.00
BLACKBERRY A USA 3 8.00 24.00 | MESCLUN SALAD MESC USA 18 7.00 126.00
AVOCADO HASS# RIPE MEX 10 62.00 620.00] EGG EX/LOOSE EXLOO USA 7 15.50 108.50
PAPAYA RED RIPE RIPE MEX 2 24.00 48.00 | YUKON A BOX Y ABO USA 1 33.00 33.00
MANGO RIPE M/RIP MEX 20 7.00 140.00 | SCALLION KING USA 2 12.00 24.00
LIME 48 MEX 1 10.00 10.00
TOMATO #1 5X6 USA 2 14.00 28.00
TOMATO PLUM C MEX 2 14.00 28.00
TOMATO CHERRY G USA 1 16.00 16.00
TOMATO GRAPE R USA 4 10.00 40.00
LETTUCE . ICEBERG A USA 1, 27.00 17.00
ROMAINE CA-A USA 4 16.00 64.00
CABBAGE GR GR USA 1 15.00 15.00
CAULIFLOWER Cc USA 2 34.00 68.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
RABE ANDY USA 2 40.00 80.00
ASPARAGUS LG USA 2 29.00 58.00
SPINACH BUSH USA 3 15.00 45.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 4 13.00 52.00
FREES ITA FR/IT USA 1 15.00 15.00 Total Boxes: 208.0
STRINGBEAN BEAN USA 1 20.00 20.00 Delivery $ : 270.40
BRUSSEL SP LOOSE USA 2 60.00 120.00
BABY ARRUGULA B/AR USA 8 10.50 84.00 Shipment : 3,993.40
CILANTRO é USA 2 12.00 24.00 | --------------------------~---=----------------
DILL HALF USA 1 12.00 12.00
BEETS 25LB LBAG CAN 1 13.00 13.00 Cash Receipt:
PEPPER GREEN GR USA 2 23.00 46.00 | wane ane ee son nnn anne nee nae eee es
PEPPER RED RED USA 3 25.00 75.00
YELLOW PEPPER YELL USA 2 14.00 28.00 Signature
JALAPINO JALPN HOL t £7300 17.00
Printed on Oct 12, 2020 *#***** Balance : 159,352.50

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 9 Filgq.4.0/25/20.,Bage 21 of 25 Servers
INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330414

#100 Broad st

NY, NY 10004 Date 05/21/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00} SQUASH GREEN GR USA 1 12.00 12.00
GRANNY SMITH 80 USA 2 34.00 68.00] SQUASH YELLOW YEL MEX 1 10.00 10.00
STAR RUBY Cc USA 1 28.00 28.00] GARLIC JAR JBOX USA 1 52.00 52.00
SEEDLESS GREEN GR USA 1 47.00 £47.00] MUSHROOM WASH 10LB USA 1 17.00 # £17.00
SEEDLESS RED RED USA 1 26.00 26.00 MUSH SPECTIAT, 10SP USA 4 17.50 70.00
WATERMELON SEED USA 1 36.00 36.00] PORTABELLA MUS M po#2 USA 2 9.50 19.00
CANTALOUP c USA 1 18.00 18.00 | EGGPLANT & USA 1 '20..00 20.00
JUICE ORANGE 100 USA 3 19.00 57.00] EGGPLANT ITALIAN ITAL USA 1 22.00 £22.00
SUNKIST ORANGE 56 USA 3 31.00 93.00] POTATO IDAHO 90 USA 2 22.00 44.00
STRAWBERRY CAL USA 10 14.00 140.00] CARROT LOOSE LOOSE USA 2 22.00 £44.00
RASPBERRY A USA 8 21.00 168.00] ONION SPANISH SPI USA 2 16.00 32.00
BLUEBERRY A USA 9 18.00 162.00] ONION RED RD-J USA 2 17.00 £34.00
AVOCADO HASS Cc USA 2 60.00 120.00] PINE GOLDEN GOL USA 5 14.00 70.00
AVOCADO RIPE CA/RP MEX 8 63.00 504.00] BANANA BNA ECU 3 16.00 # £48.00
PAPAYA BIG BOX RED MEX 1 24.00 £24.00] yvucA DOM EUC 1 26.00 26.00
MANGO RIPE M/RIP MEX 20 6.50 130.00] MESCLUN SALAD MESC USA 14 7.00 98.00
TOMATO #1 5X6 USA 3 13.00 39.00] EGG EX/LOOSE EXLOO USA 7 15.50 108.50
TOMATO PLUM Cc MEX 2 14.00 28.00] EGG BROWN/cT BR/CT USA 1 22.00 22.00
TOMATO CHERRY é USA 1 16.00 16.00] SCALLION KING USA 2 12.00 £24.00
TOMATO GRAPE R USA 2 10.00 20.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 5 16.00 80.00
CAULIFLOWER & USA 1 29.00 29.00
FLOWER ORCHID 100 USA 2 23.00 £46.00
BROCCOLI CROWN CROW USA 3 18.00 £54.00
RABE ANDY USA 1 40.00 £40.00
ASPARAGUS LG USA 3 28.00 984.00
CELERY e USA 2 83.00 166.00
SPINACH BUSH USA 2 14.200 28.00
SPINACH BABY BA/SP USA 14 6.50 91.00
GREEN KALE KALE USA 5 13.00 £465.00
STRINGBEAN BEAN USA 1 20.00 20.00
SNOWPEA A USA 1 12.00 £12.00
ALFALFA CUP USA 1 12.00 £12.00
BRUSSEL SP LOOSE USA 2 63.00 126.00
SHALLOT JAR/5LB SJ#5 USA 1 9.50 9.50
RADICCIO.. RD/CO USA 1 12.00 £12.00
MINT A USA 1 13.00 13.00 Total Boxes: 209.0
BASIL A USA 1 20.00 20.00 Delivery § : 291 70
BABY ARRUGULA B/AR USA 16 10.50 168.00
PARSLEY PLAIN FULL USA 1 32.00 32.00| Shipment 4,110.70
CILANTRO Cc USA 1 12.00 12.00 | -------------------------------------+---+--~-
BEETS 25LB LBAG CAN 1 13.00 13.00
PEPPER GREEN GR USA 2 23.00 46.00] Cash Receipt:
PEPPER RED RED USA 2 22.00 44.00 | ----------------------------------------------
YELLOW PEPPER YELL USA 2 15.00 30.00
JALAPINO JALPN HOL 1 16.00 16.00 Signature
CUCUMBER CUM MEX 2 14.00 28.00
Printed on Oct 12, 2020 *tkkeee Balance : 146,292.40

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&§

Case 1:20-cv-08786-GHW Document 9 File@dos0/26/2P67Bage 22 of 24, . 347)438-1053
INVOICE

 

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330488
#100 Broad st
NY, NY 10004 Date 03/22/2019
Item Type Origin QTY Price _ Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] SQUASH YELLOW YEL MEX 1 11.00 £11.00
GRANNY SMITH 80 USA 2 34.00 68.00] GARLIC JAR JBOX USA 1 52.00 52.00
GALA APPLE 80 USA 1 42.00 42.00] GINGER c30 USA 1 19.00 19.00
STAR RUBY c USA 1 27.00 27.00] MUSHROOM WASH 10LB USA 2 17.00 # £34.00
SEEDLESS GREEN GR USA 1 50.00 £50.00] MUSH SPECIAL 10SP USA 4 17.50 70.00
SEEDLESS RED RED USA 1 25.00 25.00] PORTABELLA MUS M pOo#2 USA 3 9.50 28.50
PLUM BLACK 1 Cc USA 1 22.00 £22.00] POTATO IDAHO 90 USA 3 22.00 66.00
KIWI LOOSE LLOO USA 1 19.00 19.00] POTATO RED A BOX BOX A USA 2 20.00 40.00
WATERMELON SEED USA 2 36.00 72.00] CARROT LOOSE LOOSE USA 1 22.00 22.00
HONEY DEW Cc USA 2 9.00 18.00] ONION SPANISH SPI USA 3 16.00 48.00
JUICE ORANGE 100 USA 4 19.00 £76.00)! ONION RED RD-J USA 2 17.00 £34.00
SUNKIST ORANGE 56 USA 3 31.00 93.00 | PINE GOLDEN GOL USA 5 13.00 65.00
LEMON SK SK/L USA 1 32.00 32.00] BANANA BNA ECU 3 £16.00 48.00
STRAWBERRY CAL USA 10 14.00 140.00] PLANTAIN YELLOW Cc ECU 1 25.00 £25.00
RASPBERRY A USA 4 21.00 84.00] MESCLUN SALAD MESC USA 14 7.00 98.00
BLUEBERRY A USA 6 16.00 96.00] EGG EX/LOOSE EXLOO USA 8 15.50 124.00
BLACKBERRY A USA 2 10.00 20.00] HERBS ROSEMARY ROSE CHL 1 7.50 7.50
AVOCADO HASS é USA 2 60.00 120.00] SCALLION KING USA 2 12.00 24.00
AVOCADO RIPE CA/RP MEX 7 63.00 441.00
PAPAYA RED RIPE RIPE MEX 1 24.00 £24.00
MANGO RIPE M/RIP MEX 20 7.00 140.00
TOMATO #1 5X6 USA 2 13.00 £26.00
TOMATO PLUM c MEX 2 14.00 £28.00
TOMATO CHERRY Cc USA 2 16.00 32.00
TOMATO GRAPE R USA 3 10.00 £30.00
TOMATO GRAPE YE USA I 15.00 15.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 4 16.00 64.00
CABBAGE GR GR USA 1 16.00 16.00
CAULIFLOWER c USA 2 23.00 46.00
FLOWER ORCHID 100 USA 1 15.00 £15.00
BROCCOLI CROWN CROW USA 5 18.00 90.00
RABE ANDY USA 1 36.00 36.00
ASPARAGUS LG USA 3 27.00 81.00
CELERY c USA 1 83.00 83.00] Credit 13.30
SPINACH BUSH USA 1 14.00 14.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN LEAF GR USA 1 15.00 15.00] Total Boxes: 196.0
GREEN KALE KALE USA 5 13.00 65.00| Delivery $ 254.80
BRUSSEL SP LOOSE USA 1 63.00 63.00
BABY ARRUGULA B/AR USA 8 10.50 84.00 Shipment 3,789.50
BEETS 25LB LBAG CAN 1 13.00 13.00) ----------------------------------------------
PEPPER GREEN GR USA 2 20.00 £40.00
PEPPER RED RED USA 3 23.00 69.00| Cash Receipt:
YELLOW PEPPER YELL USA 2 14.00 28.00 | ~---------------------------------------------
JALAPINO JALPN HOL 1 16.00 £16.00
CUCUMBER CUM MEX 2 16.00 32.00 Signature
SQUASH GREEN GR USA 2 12.00 £24.00
Printed on Oct 12, 2020 eeeeee Balance : 150,403.10

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 3(c) of the perishable agricultural

commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 9 Fil@@odO/26/2967Bege 23 of 42x -

347)438-1053

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330543

#100 Broad st

NY, NY 10004 Date 05/23/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 34.00 68.00 | SHANGHAI BOKCHOY SH/BK USA 1 18.00 18.00
GALA APPLE 80 USA 1 38.00 38.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
STAR RUBY Cc USA 1 28.00 28.00 | MUSH SPECIAL 10SP USA 4 17.50 70.00
SEEDLESS GREEN GR USA 1 50.00 50.00 | EGGPLANT c USA Ll 26.00 26.00
SEEDLESS RED RED USA 1 25.00 25.00] POTATO IDAHO 90 USA 3 22.00 66.00
PEACH LOOSE CG USA 1 22.00 22.00 | CARROT LOOSE LOOSE USA 1 22.00 22.00
WATERMELON SEED USA 1 36.00 36.00 | ONION SPANISH SPI USA 2 16.00 32.00
CANTALOUP c USA 1 18.00 18.00} ONION RED RD-J USA 2 17.00 34.00
HONEY DEW Cc USA 1 9.00 9.00] TOFU s USA 1 13.50 13.50
JUICE ORANGE 100 USA 2 19.00 38.00] PINE GOLDEN GOL USA 4 12.00 48.00
SUNKIST ORANGE 56 USA 2 ‘31,00 62.00 | BANANA BNA ECU 3 16.00 48.00
STRAWBERRY CAL USA 10 15.00 150.00] MESCLUN SALAD MESC USA 14 7.00 98.00
RASPBERRY A USA 8 22.00 176.00]| EaGe EX/LOOSE EXLOO USA 9 15.50 139.50
BLUEBERRY A USA 8 18.00 144.00] YUKON A Box ¥ ABO USA 1 35.00 35.00
BLACKBERRY A USA 4 12.00 48.00 | SCALLION KING USA 1 12.00 12.00
AVOCADO HASS USA 3 60.00 180.00 SQUASH BUTTERNUT BUIN USA 1 24.00 24.00
AVOCADO HASS# RIPE MEX 4 64.00 256.00
PAPAYA RED RIPE RIPE MEX 2 25.00 50.00
MANGO RIPE M/RIP MEX 20 7.00 140.00
TOMATO #1 5X6 USA 3 12.00 36.00
TOMATO PLUM c MEX 1 14.00 14.00
ROMAINE CA-A USA 3 16.00 48.00
CABBAGE GR GR USA 1 15.00 15.00
CAULIFLOWER c USA 1 22.00 22.00
FLOWER ORCHID 100 USA 0 0.00 0.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 3 28.00 84.00
SPINACH BUSH USA 1 14.00 14.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN LEAF GR USA 1 15.00 15.00
GREEN KALE KALE USA 1 13.00 13°..00
STRINGBEAN BEAN USA 1 20.00 20.00
ENDIVES A USA 1 13.60 13.00
ALFALFA CUP USA 1 12.00 12.00 Credit 122.60
BRUSSEL SP LOOSE USA 2 64.00 128.00
RADICCIO.. RD/CO USA 1 12.00 12.00
BASIL A USA 1 20.00 20.00 Total Boxes: 180.0
BABY ARRUGULA B/AR USA 4 10.50 42.00 Delivery $ : 234.00
CILANTRO Ee USA a SES 00 13.00
BEETS 25LB LBAG CAN 2 13.00 26.00 Shipment 3,329.40
PEPPER GREEN GR USA 2 16.00 32.00 | men - nnn nnn nnn nnn = - ==
PEPPER RED RED USA a 2.00 63.00
YELLOW PEPPER YELL USA 2 16.00 32.00 Cash Receipt
CUCUMBER CUM MEX 2 17.00 34.00 | ------------------------=---------------------
SQUASH GREEN GR USA 1 12.00 12.00
SQUASH YELLOW YEL MEX 1 11.00 11.00 Signature
GARLIC JAR JBOX USA 1 52.00 52.00
Printed on Oct 12, 2020 kkkkk* Balance : 154,192.60

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 3(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

 

 

 

 

 

 

 

Case 1:20-cv-08786-GHW Document 9 Filehk0/268%7Page 24 of 2h. 347)438-1053
INVOICE
Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330613
#100 Broad st
NY, NY 10004 Date 05/24/2019

Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 34.00 34.00] GARLIC JAR JBOX USA 1 52.00 52.00
STAR RUBY c USA 1 28.00 28.00] MUSHROOM WASH 10LB USA 1 17.00 17.00
SEEDLESS GREEN GR USA 1 40.00 40.00] MUSH SPECIAL 10SP USA 2 17.50 35.00
SEEDLESS RED RED USA 1 27.00 27.00] PORTABELLA MUS M pOo#2 USA 2 9.50 19.00
WATERMELON SEED USA 2 36.00 72.00] POTATO IDAHO 90 USA 3 21.00 £63.00
CANTALOUP e USA 1 18.00 18.00] CARROT LOOSE LOOSE USA 2 22.00 44.00
HONEY DEW e USA 1 9.00 9.00 | ONION SPANISH SPI USA 1 16.00 16.00
JUICE ORANGE 100 USA 5 19.00 95.00] ONION RED RD-J USA 1 17.00 17.00
SUNKIST ORANGE 56 USA 4 31.00 124.00] PINE GOLDEN GOL USA 4 12.00 48.00
LEMON SK SK/L USA 1 32.00 32.00] BANANA BNA ECU 3 16.00 48.00
STRAWBERRY CAL USA 10 16.00 160.00]! BANANA GREEN GR ECU 1 16.00 £16.00
RASPBERRY A USA 5 18.00 90.00] MESCLUN SALAD MESC USA 12 7.00 84.00
BLUEBERRY A USA 5 17.00 85.00| EGG EX/LOOSE EXLOO USA 9 15.50 139.50
BLACKBERRY A USA 3 12.00 36.00 | MONEY PICK UP $$s 0 0.00 0.00
AVOCADO HASS c USA 4 60.00 240.00] SCALLION KING USA 2 12.00 24.00
AVOCADO RIPE CA/RP MEX 4 63.00 252.00
PAPAYA RED RIPE RIPE MEX 1 25.00 25.00
TOMATO #1 5X6 USA 2 12.00 £24.00
TOMATO PLUM c MEX 2 14.00 28.00
TOMATO CHERRY c USA 1 16.00 16.00
TOMATO GRAPE R USA 2 10.00 20.00
TOMATO GRAPE YE USA 1 15.00 15.00
LETTUCE . ICEBERG A USA 1 15.00 15.00
ROMAINE CA-A USA 3 16.00 48.00
CAULIFLOWER c USA 1 23.00 23.00
FLOWER ORCHID 100 USA 1 23.00 23.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 3 25.00 75.00
CELERY C USA 1 85.00 85.00
SPINACH BUSH USA 1 14.00 14.00
SPINACH BABY BA/SP USA 4 6.50 26.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 2 13.00 26.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 0 0.900 0.00
RADICCIO.. RD/CO USA 1 12.00 12.00
MINT A USA 1 13.00 13.00 Total Boxes: 143.0
BASIL A USA 1 20.00 20.00] Delivery $ : 185.90
BABY ARRUGULA B/AR USA 4 10.50 42.00
PARSLEY PLAIN FULL USA 1 25.00 25.00| Shipment : 3,019.40
CILANTRO Cc USA 1 13.00 13.00 | Sosssses eee eles ee eee
BEETS 25LB LBAG CAN 1 13.00 13.00
PEPPER GREEN GR USA 1 14.00 14.00] Cash Receipt
PEPPFR RED RED USA 2 23.00 AG.O0 | S-eoeeeens Stee seo e eee e eta ee eee anata aeae
YELLOW PEPPER YELL USA 1 16.00 16.00
JALAPINO JALPN HOL 1 14.00 14.00] Signature
CUCUMBER CUM MEX 3 18.00 54.00
Printed on Oct 12, 2020 *eee#* Balance : 157,522.00

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document9 Filed 10/26/20 Page 25 OgR - 05/31/2019
K&S

22-19 160 Street
Whitestone, NY 11357

 

Telephone : 718)767-2808 Fax: 347)438-1053
Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) 2
F : t
#100 Broad st = a
NY, NY 10004 05/26/2019 05/31/2019

212) 943-0100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
05/26 Sunday 0.00 0.00
05/27 Monday 0.00 0.00
05/28 Tuesday 3961.10 0.00
05/29 Wednesday 3772.10 0.00
05/30 Thursday 3788.70 0.00
05/31 Friday 2769.60 37138.40
Shipped Total 14291.50 Paid Total 37138.40
Delivery Charge 0.00 Credit Memo
Credit 0.00 ==5
2 a eo Sa en Date +/- Qty Item Price Amount
Sub-Total (+) 14,291.50 aren nnn nnn nnn ese ees +- ++ -
Prev.Balance({+) 160,541.40 05/29 + 1 Gsee ch-1.3 0.00 0.00
Payment 37,138.40 Credit Total 0.00
Current Balance 137,694.50
AR Aging Report Current Balance 137,694.50
Ist Week 14,231.50 Received Amount (-)
2nd Week 0.00 This Week Balance
3rd Week & Over 123,403.00 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest. costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
